NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                         JUL 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JASPAL SINGH BAL,                               No.    20-72596

                Petitioner,                     Agency No. A098-752-208

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 19, 2021**

Before:      SCHROEDER, SILVERMAN, and MURGUIA, Circuit Judges.

      Jaspal Singh Bal, a native and citizen of India, petitions pro se for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to remand

and dismissing his appeal from an immigration judge’s (“IJ”) decision finding him

removable and denying his application for withholding of removal and relief under



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the Convention Against Torture (“CAT”). We have jurisdiction under 8

U.S.C. § 1252. We review for abuse of discretion the BIA’s denial of a motion to

remand. Movsisian v. Ashcroft, 395 F.3d 1095, 1098 (9th Cir. 2005). We deny the

petition for review.

      In his opening brief, Bal does not challenge the BIA’s determination that he

waived any challenge to the IJ’s denial of withholding of removal based on the

determination that he was convicted of a particularly serious crime. See Lopez-

Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013) (issues not specifically

raised and argued in a party’s opening brief are waived). Bal also does not

challenge the determination that he was removable as charged or the denial of

deferral of removal under CAT. See id. Thus, we deny the petition for review as

to removability, withholding of removal and relief under CAT .

      The BIA did not abuse its discretion in denying Bal’s motion to remand to

consider new evidence for deferral of removal under CAT, where he failed to

demonstrate that the evidence he submitted was previously unavailable and could

not have been discovered or presented at the former hearing. See 8 C.F.R.

§ 1003.2(c)(1); see also Movsisian, 395 F.3d at 1097-98 (a motion to reopen, filed

while an appeal is pending before the BIA, is treated as a motion to remand).

      PETITION FOR REVIEW DENIED.




                                         2                                    20-72596